Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1, 3, 5-7, 9, 11-14 and 17-19 are pending. Claims 15-16 have been canceled. Claims 13-14 and 17 have been amended. Claims 1, 3, 5-7, 9, 11-14 and 17-19 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 13-17 and 19 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claims 13-19 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 13-17 and 19 as unpatentable under 35 USC 103(a) over Delcroix et al. in view of Georgel et al. is withdrawn in view of the amendments to the claims.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art (Georgel et al.) teaches VSV-G protein from Indiana strain which comprises instantly claimed SEQ ID NO: 2. However, Gerogel et al. do not teach nor suggest a synthetic peptide comprising SEQ ID NO: 2 and a CPP, wherein the number of amino acid of SEQ ID NO: 2 and CPP in combination is 80% or more of the total number of amino acid residues of the synthetic peptide. 
	For these reasons the claims are both novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658